Order unanimously modified and motion further granted to the extent of staying the trial until the determination of the appeal herein which shall be noticed for a date no later than April 15, 1937, and directing the plaintiff to procure, pay for and deliver to the defendant’s attorney the stenographer’s minutes of the trial for the purpose of the appeal. If certification is required the cost thereof shall also be paid by plaintiff. Said appeal may be heard upon a typewritten record and typewritten briefs. Either party may hereafter move for appropriate relief in the event any of the provisions of this order are not complied with. As so modified the order appealed from is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.